Citation Nr: 0333674	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-04 910 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for bronchial 
asthma, claimed as being aggravated during the veteran's 
active service.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel
INTRODUCTION

The veteran served on active duty from March 1951 to August 
1951.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an January 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for bronchial asthma.

In May 2003, a Travel Board hearing was held at the RO before 
the undersigned Acting Veterans Law Judge, designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of that hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  In a June 1999 decision, the Board denied the veteran's 
claim for service connection for bronchial asthma.

2.  The evidence received since the Board's June 1999 
decision is new, relevant, and bears directly and 
substantially on the question of whether the veteran's 
current disability from bronchial asthma worsened during his 
active military service.


CONCLUSION OF LAW

1.  The Board's June 1999 decision denying service connection 
for bronchial asthma is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2003).

2.  New and material evidence has been received since the 
Board's June 1999 decision that serves to reopen the 
veteran's claim for service connection for bronchial asthma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
bronchial asthma that was aggravated during his active 
military service.  His claim, by implication, includes the 
assertion that he has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bronchial asthma.

The veteran's claim of entitlement to service connection for 
bronchial asthma was denied by a June 1999 Board decision.  
The Board found that the veteran's asthma did not undergo a 
chronic worsening or an increase in disability during his 
active service.  The veteran did not appeal that decision and 
it became final.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  However, if 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the Board's June1999 decision, the evidence of 
record consisted of service medical records, private 
treatment records, and a report of a VA examination. 

Service medical records show that the veteran was 
hospitalized in March, May, June, and July 1951 for 
respiratory disorders.  In July 1951, the reported diagnosis 
was severe perennial asthma.  A service personnel record (DD-
214) indicates that the veteran was discharged due to 
disability existing prior to entry on active service and not 
aggravated by military service.

A pulmonary function test performed in April 1978 at Clark 
Memorial Hospital showed moderate obstructive pulmonary 
defect.  A June 1978 letter from William B. Clark, Jr., M.D., 
stated that he considered the veteran to be totally disabled 
due to asthma and emphysema.  Private hospital records showed 
that the veteran was hospitalized in January 1988 due to 
difficulty with breathing and that he was diagnosed with 
status asthmaticus and bacterial bronchitis.  It was noted 
that the veteran was on constant oral medication and steroids 
for his asthma.  In another letter dated in March 1989, Dr. 
Clark reiterated his belief that the veteran was totally 
disabled.  

Private medical records from Christopher B. Howerton, M.D., 
dated in May 1989 disclose that the veteran gave a history of 
asthma and chronic bronchitis since the age of sixteen.  By 
history, he did fairly well until the age of 19, when he was 
in the Army and required hospitalization.  Thereafter, he 
developed chronic problems, such as wheezing, shortness of 
breath, and coughing.  Reportedly, he had recently been 
hospitalized in 1986 and 1988.  He presently could not walk 
one block.  He had been receiving disability benefits for 11 
years.  Dr. Howerton's impression was that the veteran had a 
disease most consistent with chronic asthmatic bronchitis and 
that the veteran would continue to have chronic respiratory 
problems and limited functioning.

During a VA examination in February 1994, the veteran related 
a history of asthma attacks twice weekly, with outpatient 
treatment two to three times a month for acute attacks, and 
emergency treatment about every six months.  Objective 
findings included expiratory wheezing, productive cough, and 
shortness of breath with exertion.  A pulmonary function test 
revealed mild obstructive ventilatory deficit.  An examiner 
reported a diagnosis of asthma.  

A private radiologist's report dated in May 1994 documented 
mild overinflation of the veteran's lungs consistent with 
obstructive airways changes.  In February and August 1996, X-
rays showed clear lung fields and a stable appearance of the 
chest.  Private medical records showed that the veteran 
received treatment regularly during 1994, 1995, and 1996 for 
asthma attacks and asthma related complaints such as 
productive cough, wheezing, and bronchospasms.  He was 
diagnosed with asthma, chronic obstructive pulmonary disease, 
and bronchitis.

Private hospital records show that the veteran was treated at 
an emergency room in January 1994 due to complaints of 
shortness of breath.  The assessment was bronchospasm.  He 
was treated again in August 1996 in an emergency room for an 
asthma attack and he was admitted to the hospital later that 
month with acute bronchitis.  

In its June 1999 decision, the Board found that the 
presumptions of soundness, as provided in 38 C.F.R. § 3.303 
had been rebutted by clear and unmistakable proof that the 
veteran was not sound at the time of his entry into service.  
The Board cited the many statements by the veteran in which 
he acknowledged that his asthma preexisted his entry into 
service.  The Board further concluded that the veteran's 
preexisting asthma condition was not aggravated, that is, did 
not undergo a chronic worsening, during his active service.  
The Board noted that the veteran served a short period of 
time, was hospitalized soon after he entered service and 
several times thereafter for respiratory disorders.  He was 
diagnosed with asthma during the last admission.  
Furthermore, the diagnosis was of perennial asthma, which the 
Board reasoned, suggested that the respiratory disorder was 
manifested by periodic exacerbations of symptoms.  The Board 
also noted that in processing the veteran's discharge, a 
determination had been made that the veteran's disability had 
not become aggravated during his service.  The Board further 
noted the lack of evidence of medical treatment for asthma 
for over 25 years following the veteran's separation from 
service.  The Board concluded, based on such findings, that 
the veteran's disability from asthma preexisted his service 
and that there was no increase in disability from asthma 
during the veteran's service.  That decision was final.  

A claim to reopen was received in June 2000. The Board 
reviewed the evidence received into the record since the June 
1999 Board decision and finds that new and material evidence 
has been received to reopen the claim of service connection 
for a bronchial asthma.  Specifically, the veteran submitted 
several lay statements in November 2001.  The statements 
indicate that when the veteran was drafted in March 1951 he 
had been working full-time, every day at a flour mill.  His 
duties included lifting heavy sacks of cow feed.  According 
to the statements, when the veteran returned from service, he 
could not work for long periods of time or hold a steady job 
because of his difficulty breathing.  Thus, this evidence 
bears directly and substantially upon the specific matter 
under consideration. This evidence therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
claim is thus reopened. 


ORDER

The claim of entitlement to service connection for bronchial 
asthma is reopened.  To this extent only, the appeal is 
granted.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  Generally, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board observes that the 
veteran was not fully advised of the duty to assist and the 
duty to notify with respect to the issue on appeal.

Additionally, in a decision promulgated on September 22, 
2002, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103 (b)(1).  The Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
respiratory disorder since June 2000.  The 
RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should schedule the veteran 
for a VA respiratory examination to 
determine the nature and etiology of the 
veteran's current complaints of a 
respiratory disorder.  The claims folder 
must be made available to the examiner 
for review before the examination.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should give an 
opinion whether the veteran has current 
disability from a respiratory disorder 
and, if so, whether it is at least as 
likely as not that any such disorder 
identified was aggravated, that is, 
worsened, during his active duty service 
beyond the normal progression of the 
disease.  A complete rationale based on 
the facts of the case and sound medical 
principles should be provided.
3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of his claim.  The 
consequences of failure to report for VA 
examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

5.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for bronchial asthma.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	CHERYL MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



